Title: To James Madison from William H. Sumner, 22 February 1824
From: Sumner, William H.
To: Madison, James


        
          Sir
          Boston Feby. 22. 1824
        
        In the hope that you will derive some gratification from the perusal of the letters of some of the distinguished citizens which are contained in the enclosed Pamphlet which has lately been published in this Town I have taken the liberty to address one to you, & avail myself of this occasion to express the respect and high consideration with which I shall always subscribe myself as your most obt. & very faithful Servt
        
          W. H. Sumner
        
       